On Petition for Rehearing.
(November 14, 1903.)
PER CURIAM.
A petition for rehearing has been submitted in this case on behalf of the appellant, in which, after quoting liberally from the opinion heretofore filed, counsel state that:
“In these remarks the mind of the court was focused on four erroneous assumptions of fact: (1) That the contract was valid and enforceable when made on April 1, 1901. (2) That‘the suits to set aside the taxes were not brought until after October 24, 1901. (3) That that method was resorted to by Sykes without the consent and acquiescence of Robbins. (4) That Robbins had furnished Sykes with money to be used for the express purpose of paying these taxes.”
In support of the first proposition, that the court erred in viewing the case upon the assumption that the contract for the sale of the lands was valid and enforceable when made on April I, 1901, it is said that when the contract was signed the appellant, Sykes, was in England; that the contract is signed by “D. M. Stewart, attorney in fact for Richard Sykes”; that the statutes of North Dakota provide that all agreements for the sale of realty, if made by an agent, are invalid unless the authority of the agent is in writing, subscribed by the party sought to. be charged; that no authority-in writing authorizing Stewart to make the contract is shown, and therefore the contract is void. Turning to the original petition filed in this case by the appellant, we find it therein stated that on the ist day of April, 1901, he was the owner of the following described premises, giving the description thereof at length; “that on the ist day of April, 1901, plaintiff made and entered into a contract with defendant, by the terms whereof the plaintiff agreed to sell and convey unto the defendant, upon certain terms and conditions and upon the full performance of said contract by the defendant on his part, all said premises”; and, further, “that said contract, so as aforesaid made by and between this plaintiff and defendant, was in writing, and was duly acknowledged, so as to entitle the same to record.” In view of these positive statements contained in the petition which was the foundation of this case, what need was there for the defendant to introduce evidence showing that the agent, Stewart, had authority to sign the contract. No evidence upon this matter could be as weighty and conclusive as the averment made by the plaintiff in his petition that on the ist day of April, 1901, he had entered into the contract in question with the defendant, and that the same was in writing *443and duly acknowledged. The trial court was therefore clearly justified in disposing of the case upon the assumption that on the ist day of April, 1901, the parties had entered into a valid written contract for the sale of the lands; the issue in dispute being the question whether, under the terms of the contract and the acts of the parties, the appellant was entitled to withdraw the larger part of the lands from the contract of sale, upon the expiration of a year from the date thereof. When the case was submitted to this court upon appeal, it was stated in the brief of appellant that “on April 1, 1901, the parties entered into a contract for the sale by Sykes to Robbins of 20,720 acres of land.” In this condition of the record, we fail to see wherein it was error to determine the rights of the parties upon the assumption that on the ist day of April, 1901, the parties had entered into a valid and enforceable contract for the sale of the lands in the contract described.
The second point urged is that the court was in error in stating that the suits for the cancellation of the tax sales were not brought until after the 24th of October, 1901. This criticism of the opinion filed is correct, as it is made plain in the petition for rehearing that the record shows that these suits were in fact brought about June 12, 1901; this mistake in the date being caused, as suggested by counsel, by the fact that there were suits brought in October, or later, by the appellant, for the cancellation of the tax sales on lands forming part of the 1,600 acres excluded from the operation of the decree entered, although named in the contract. This mistake as to the time when the suits for the cancellation of the taxes were instituted does not call for any change in the views expressed in the opinion upon the vital points of the case. The rights of the parties, as affected by the action of the appellant in bringing suits for the cancellation of the tax sales, do not depend upon the question whether these suits were brought in June or in October, 1901, but upon the fact that, when brought, the circumstances were such that it was impossible to carry them through to a final determination by April 1, 1902.
The third matter of fact touching which counsel claim the court was in error is with respect to the bringing of suits for the cancellation of the tax sales; it being said that the court was mistaken in holding “that that method was resorted to by Sykes without the consent and acquiescence of Robbins.” In considering the terms of the contract, some consideration was given to the question whether the contract itself gave the right to the appellant to adopt a method of clearing the land from the tax incumbrance by selecting the plan of bringing suits for the cancellation thereof, and then to rely upon his inability to secure a final determination of the suits within a year as a reason why, under the terms of the contract, he had secured the right to declare the contract at an end. In dealing with this question, it was considered in the first instance from the point of view that Sykes had of his own motion chosen this course, and this is the only foundation for the claim that the court has erroneously held that these suits were in fact brought without the consent and acquiescence of Robbins; and that this was not the conclusion reached by the court upon a consideration of the evidence is shown by the fact that, after reciting *444portions of the correspondence between the parties, it is stated in the opinion that:
“Following this correspondence, the appellant brought the suits to cancel' the taxes at the December term, 1901, of the court in Stutsman county; and is it not the fair inference that the parties understood that the matter of the-taxes was to he settled by the results of the litigation thus begun?”
There is strong ground to support the statement of counsel in the petition for rehearing “that the record fairly shows that there was an understanding or agreement between the parties that the cloud or incumbrance of the taxes should be removed by suit.” This position was not taken or advanced by counsel in their briefs submitted on the hearing of the case, and naturally the opinion filed dealt with the points relied on in the submitted briefs; but, as already said, it was stated in the opinion that it was a fair inference derivable from the evidence that the parties had an understanding to the effect that the-matter of the taxes was to be settled by the result of the suits brought by Sykes against the tax purchasers. If, on the submission of the case, counsel had taken the ground relied on in the petition for rehearing, to wit, that after the signing of the written contract for sale of the lands it had been mutually agreed between the parties “that the-’ cloud or incumbrance of the taxes should be removed by suit,” it would have obviated the necessity for considering at length what, under the terms of the written contract, was required of Sykes in the performance of his admitted obligation to use all reasonable efforts to clear the land from the tax incumbrance resting thereon, because in-that view of the case, the rights of the parties would be dependent upon the meaning of this supplemental agreement. Assuming that such an agreement was had, what is the construction to be placed thereon?
When this agreement was entered into the situation was as follows: By a valid written contract Sykes was bound to use all reasonable efforts to clear the land he had agreed to sell from all incumbrances, being given a year within which to perfect the titles. Among other incumbrances was that created by sales off the land for nonpayment of certain taxes levied thereon. Sykes claimed that these tax sales and the levy of the taxes were illegal and void, and, while it was open to him to dear off the incumbrance by payment of the sums due, he was anxious to avoid incurring that expense. Under these circumstances he reached an understanding or agreement with Robbins to the effect “that the cloud or incumbrance of the taxes should be removed by suit.” When this understanding was had, there was no reasonable possibility that the suits to be brought by Sykes could be carried through to a finality within the year named in the written contract, and therefore it must be held that the parties, in having this understanding, intended that the limit of a year should not apply to the matter of dearing the land from the taxes. The claim made in the petition for rehearing is that Robbins agreed that Sykes should have the right to remove the tax incumbrance by suit. This agreement secured the right to Sykes to test the validity of the taxes and tax sales by an appeal to the courts, and Robbins was in good faith *445bound to allow him the time necessary for that purpose; and, on the other hand, Sykes was bound to carry the suits through to a final determination. Having agreed to undertake the removal of the tax liens by suits for that purpose, he did not fulfill the agreement by merely bringing the suits, and therefore, when the 1st of April, 1902, arrived, it was not open to him to claim that he had the right to withdraw the lands which were yet incumbered with the tax liens from the contract of sale. Having persuaded Robbins to accept this method of dealing with the tax liens, he was in duty bound to carry through the suits to a final determination, and that he had not done when he brought the present proceeding, in which he claims a decree in his favor on the theory that he had fully performed all the obligations resting on him with respect to clearing the lands from all liens or other incumbrances.
The fourth and last alleged assumption of fact which it is averred in the petition for rehearing was erroneous, and which aided in misleading the court, is “that Robbins had furnished Sykes with money to be used for the express purpose of paying these taxes.” It is not stated in the opinion filed that a_ny sum was furnished by Robbins for this express purpose; the statement being that the advance of $8,500 was made to be used in clearing off the incumbrances on the land. In the letter written by Robbins under date of June 6, 1901, to his attorneys, he states the terms under which he was willing to advance the $8,500, further stating that, if these terms were complied with, "I will pay him the $8,500 to be used in clearing up the title, as I understand that is what he wants the money for.” Under date of Juno 8th, Sykes wrote to Robbins, saying:
“I hav- carried out the arrangement proposed in your letter of the 6th inst. * * * 1 have drawn upon you at sight to the order of the First National Bank of Fargo for $8,500 as arranged.”
In hic testimony as a witness Sykes states that he had represented to Robbins that the purpose for which he wished to obtain the $8,500 was to enable him. to remove liens upon the land and to perfect the title thereto, and this evidence fully justifies all that is said in the opinion with respect to the $8,500 advanced by Robbins to appellant.
We have given a careful consideration to the petition for rehearing; but, finding nothing therein which satisfies us that the conclusion heretofore announced is erroneous, the same is overruled.